 


115 HR 1399 RH: American Soda Ash Competitiveness Act
U.S. House of Representatives
2017-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB
Union Calendar No. 337
115th CONGRESS1st Session
H. R. 1399
[Report No. 115–455]
IN THE HOUSE OF REPRESENTATIVES

March 7, 2017
Mr. Cook (for himself, Ms. Bonamici, Mr. Schrader, Mr. Knight, Mr. Cramer, Mr. Tipton, Mr. Himes, Mr. Valadao, Ms. Cheney, Mr. Yoder, Mr. Ruppersberger, Mr. Culberson, Mr. Weber of Texas, Mr. McKinley, Mr. Costa, Mrs. Mimi Walters of California, Mr. LaMalfa, Mr. Duncan of South Carolina, and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on Natural Resources


December 11, 2017
Additional sponsors: Mr. Stewart, Mr. Gosar, Mr. Pearce, Mr. Allen, Mr. Roe of Tennessee, Mr. Guthrie, Mr. Jordan, Ms. Rosen, Mr. Coffman, Mr. Mooney of West Virginia, Ms. Herrera Beutler, Mr. Barr, and Mr. Perlmutter


December 11, 2017
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL
To reduce temporarily the royalty required to be paid for sodium produced on Federal lands, and for other purposes.
 
 
1.Short titleThis Act may be cited as the American Soda Ash Competitiveness Act.  2.Reduction in royalty rate on soda ashNotwithstanding section 102(a)(9) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701(a)(9)), section 24 of the Mineral Leasing Act (30 U.S.C. 262), and the terms of any lease under that Act, the royalty rate on the quantity or gross value of the output of sodium compounds and related products at the point of shipment to market from Federal land in the 5-year period beginning on the date of enactment of this Act shall be 2 percent. 


December 11, 2017
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
